The opinion of the court was delivered by
West, J.:
On rehearing it is earnestly insisted that the property insured was already encumbered, and that on this account upon principle and by the weight of authority the plain terms of the policy — standard form — relieve the company from liability. The ma*487jority of the court, however, are of the opinion that until the legislature shall prescribe the terms and effect of a policy, the insured who is asked and who answers nothing respecting encumbrances on the property, and who pays his money in the belief that he is procuring insurance, should not be held bound by the encumbrance clause.
The former opinion will therefore remain unchanged.